            Case 1:20-cr-00508-VEC Document 9 Filed 10/08/20 Page 1 of 1
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 10/8/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         20-CR-508 (VEC)
                 -against-                                      :
                                                                :             ORDER
                                                                :
 ROBERT GONZALEZ                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant appeared for an arraignment in this matter on October 8, 2020;

        WHEREAS on October 8, 2020, Defendant pled not guilty;

        IT IS HEREBY ORDERED that:

           1. The Government must produce all discovery by October 16, 2020.

           2. The parties are directed to appear for a status conference on November 5, 2020 at

               11:00 a.m.

           3. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

               18 U.S.C. § 3161(h)(7)(A), the period of time between October 8, 2020 and

               November 5, 2020, is excluded under the Speedy Trial Act. The Court finds that

               the ends of justice served by accommodating those logistical difficulties outweigh

               the Defendant’s and the public’s interests in a speedy trial.




SO ORDERED.
                                                                _________________________________
Date: October 8, 2020                                                 VALERIE CAPRONI
      New York, NY                                                  United States District Judge
